Exhibit 21 . 1 List of Subsidiaries Subsidiaries of the Corporation: Name State of Incorporation Status The Bryn Mawr Trust Company Pennsylvania Active Bryn Mawr Financial Services, Inc. Pennsylvania Inactive Bryn Mawr Advisors, Inc. Pennsylvania Inactive Bryn Mawr Brokerage Co., Inc. Pennsylvania Inactive Joseph W. Roskos Co., Inc. Pennsylvania Inactive Bryn Mawr Asset Management, Inc. Pennsylvania Inactive Lau Associates LLC Delaware Active The Bryn Mawr Trust Company of Delaware Delaware Active Subsidiaries of the Bank: Name State of Incorporation Status Powers Craft Parker and Beard, Inc. Pennsylvania Active BMT Settlement Services, Inc. Pennsylvania Inactive BMT Mortgage Services, Inc. Pennsylvania Inactive Bryn Mawr Equipment Finance, Inc. Delaware Active Key Capital Mortgage, Inc. Pennsylvania Active
